UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MICHAEL E. WELLS,

                                 Plaintiff,
                                                                 19-CV-5399 (CM)
                     -against-
                                                                CIVIL JUDGMENT
NEW YORK STATE COURTS; NEW YORK
DEPT. OF CORRECTIONS,

                                 Defendants.

         Pursuant to the order issued December 27, 2019, dismissing the complaint,

         IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed without

prejudice. See 28 U.S.C. §§ 1914, 1915.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     December 27, 2019
           New York, New York

                                                          COLLEEN McMAHON
                                                      Chief United States District Judge
